Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-12) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-62) US Patent 11,057760.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11,057760 B2 with obvious wording variations. Take an example of comparing claim (1)  of pending application and claim (1)  of US Patent 11,057760:
Pending Application (17/337,042)
US Patent No. 11,240,382 B2 
1. A method performed in a device comprising an Embedded Universal Integrated Circuit Card, eUICC, comprising:
receiving user input targeting a profile provisioned in the eUICC for deletion, the profile being associated with a subscription with a Mobile Network Operator (MNO);
determining whether deletion of the profile is allowed; and
responsive to determining that deletion of the profile is allowed:
deleting the profile from the eUICC;
generating a signed confirmation indicating that the profile has been deleted from the eUICC, where the signature used to sign the confirmation is verifiable using a certificate associated with the eUICC;
sending the signed confirmation of the deletion of the profile from the eUICC to a network entity; and
receiving, from the network entity, an acknowledgment that the signed confirmation was received.

1. A method of ending a subscription, the method performed in a network entity of a mobile network of a Mobile Network Operator (MNO) and comprising: receiving, from a device comprising an Embedded Universal Integrated Circuit Card, eUICC, an indication that a user of the device has requested deletion of a profile tied to a subscription with the MNO; in response to determining that deletion of the profile is allowed, sending a response to the device, indicating that the eUICC has permission to proceed with deleting the profile from the eUICC; and in response to receiving a signed confirmation from the device indicating that the profile has been deleted from the eUICC and verifying the signature used to sign the confirmation using an eUICC Identity (EID) certificate associated with the eUICC: identifying a Subscription Manager Data Preparation entity that provisioned the profile; sending a delete request to the Subscription Manager Data Preparation entity, along with the signed confirmation, for deletion of the profile in the mobile network; and deleting the subscription from a database of the MNO, in response to receiving confirmation from the Subscription Manager Data Preparation entity that the profile has been deleted in the mobile network.


The claims of the application (17/337,042) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent No. 11,240,382 B2. Specifically, application 17/337,042 discloses a  “deleting the profile form the eUICC” whereas US Patent No. 11,240,382 B2 claims include deleting the profile form a eUICC and “sending a response to the device, indicating that the eUICC has permission to proceed with deleting the profile from the eUICC; and in response to receiving a signed confirmation from the device indicating that the profile has been deleted from the eUICC and verifying the signature used to sign the confirmation using an eUICC Identity (EID) certificate associated with the eUICC: identifying a Subscription Manager Data Preparation entity that provisioned the profile; sending a delete request to the Subscription Manager Data Preparation entity, along with the signed confirmatio,”.  The invention of 17/337,042 is entirely encompassed in the invention of US Patent No. 11,240,382 B2, whereas, pending application 17/337,042 is broader and omits specification of the Subscription Manager Data Preparation and refers to it as simple a “mobile network”. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the teachings US Patent No. 11,240,382 B2 with that of pending patent application 17/337,042. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caceres et al. US 2021/0280320 A1 – Discloses profile deletion without explicit acknowledgment form SM-DP.
Cheng et al. US 2019/0140837 A1 - Discloses profile deletion without explicit acknowledgment form SM-DP.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643